Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a counter mount fluid dispenser comprising:
a movable access member; wherein the movable access member forms a part of the housing, the movable access member is movable between a non-accessing position and an accessing position; wherein the dispensation conduit remains in place when the movable access member is moved between the non-accessing position and the accessing position and when the reservoir is refilled; wherein the dispensation conduit is supplied fluid from the reservoir; wherein the pump is in fluid communication with the reservoir; a refill port;
wherein the refill port is at least partially concealed when the movable access member is in the non-accessing position and the refill port is accessible when the moveable access member is in the accessing position; the refill port is configured to mate with a refill connector of a refill container;
wherein when the refill connector is inserted into the refill port, a sealing member forms a seal that prevents fluid from leaking out of the refill port, as defined within the context of claim 1 along with all other claim limitations.

wherein the dispensation conduit remains in place when the housing is moved from the seated position to the upward unseated position and remains in place when the reservoir is refilled; a refill port; wherein the refill port is located inside of the housing;
wherein when the housing is in the unseated position, the refill port is accessible; and wherein when the housing is in the seated position the refill port is non-accessible;
the refill port is configured to mate with a refill connector of a refill container;
wherein when the refill connector is inserted into the refill port, a sealing member forms a seal that prevents fluid from leaking out of the refill port; and
wherein the refill port is in fluid communication with the reservoir; and
wherein the dispensation conduit is in fluid communications with the reservoir, as defined within the context of claim 15 along with all other claim limitations.

a dispensation conduit routed through at least a portion of the housing to the outlet nozzle wherein a first end of the dispensation conduit is located proximate the outlet nozzle and a second end of the dispensation conduit is in fluid communication with a pump; wherein the dispensation conduit remains in place when the reservoir is refilled; a refill port; wherein the refill port is located on the arcuate shaped lower surface; wherein the refill port is not visible from directly above the housing; and wherein the refill port includes a valve; wherein the valve is biased to a closed position and is opened by a refill connector when a refill connector is connected to the refill port; and wherein the refill port is in fluid communication with the reservoir; and wherein the dispensation conduit is in fluid communication with the reservoir, as defined within the context of claim 19 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753